DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Remarks
Claims 1-14 were originally pending in this application of which claims 10-14 were withdrawn from further consideration (Restriction) prior to the RCE dated 01/07/2022. Claims 1 and 5-7 are now amended. No claims are cancelled and new claims 15-19 are added. Hence, claims 1-19 are currently pending in the instant application of which claims 10-14 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 7 para 2), filed on 01/07/2022 with respect to the 112 rejection of claim 5 have been fully considered and are persuasive. The 112 (b) rejection of claim 5 has been withdrawn. 

	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a pattern of electrical current values” in line 12. Applicant uses the word “pattern” with regards to electrical current values (specification pg.40 ln 13-20) and it is unclear if the Applicant is implying “pattern” to be a graphical trend of current vs time plot (Fig. 6 or 9A, B) or a numerical range of electrical current values, and if the pattern pertains to present current values or average electric current values as introduced in the specification (pg. 34 ln 16-24), rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. For the purposes of compact prosecution, the Examiner interprets this limitation simply as ‘electrical current values’.
Claim 1 recites the limitation “wherein the controller is further configured to: select a part of the pattern of the electrical current values that is sensed during a period in which a rotational speed of the use the selected part of the pattern of the electrical current values as the input to the pre-trained machine-learning network” in line 15. Applicant uses the phrase “part of the pattern” with regards to electrical current values. Since it is unclear what the term “pattern” meant, it is also unclear as to what criterion is to be followed to select a part, in other words if selecting a part of the pattern refers to selecting a segment of the current vs time graph (Fig. 9 A, B) or selecting an average of the range of electrical current values (Fig.6). This lack of specificity and lack of distinction as to if average or present electrical current values are used, is rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 2-9 and 15-19 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.
Claim 17 recites the limitation “initial pattern data of electrical current values” in line 2. Applicant had only disclosed “initial stage of acceleration” (specification pg. 21 ln 19-23) and not initial pattern data and further to that it is not clear if the initial pattern data is extracted during initial stage of acceleration, rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claim 17 recites the limitation “load weight of the laundry” in line 4. Applicant had previously claimed “laundry weight” (claims 1, 16) and not load weight, this inconsistency in terminology is rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 18-19 are rejected as containing the same indefiniteness issues as above in base claim 17, from which these depend.
Claim 18 recites the limitation “intermediate or last pattern data of electrical current values” in line 2. Applicant had only disclosed “intermediate and last stage of acceleration” (specification pg. 20 ln 
Claim 19 is rejected as containing the same indefiniteness issues as above in base claim 18, from which it depends.
Claims 17 and 19 recite the limitation “input to the machine-learning network” in lines 3. There is insufficient antecedent basis for this limitation in the claim. Applicant has previously claimed a ‘pre-trained machine-learning network’ (claim 1) and had not claimed a machine-learning network prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. The Examiner believes that this language should read “input to the pre-trained machine-learning network”.
Claim 19 recites the limitation “pattern data of electrical current values” in line 2. Applicant uses the phrase “pattern data” with regards to electrical current values (Specification pg. 40 ln 16-20) however it is unclear as to which data the Applicant is referring to, rendering the overall limitation ambiguous, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9 and 16-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16557477 in view of Sumer et al. (US-20170145621-A1). 
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 16-18 of the instant application is obvious over claim 1 of U.S. Application No. 16557477 which discloses a laundry treatment apparatus comprising: a washing tub configured to receive laundry, the washing tub being configured to be rotatable; a motor configured to rotate the washing tub; a controller configured to control the motor such that the washing tub is rotated while being accelerated; and a current sensing unit configured to sense electrical current values of the motor at a plurality of time intervals, wherein the controller is configured to: input, to an input layer of a pre-trained machine-learning network, input data based on a plurality of electrical current values that are sensed by the current sensing unit while the motor is accelerated within a range of rotation in which the laundry is separated from an inner surface of the washing tub, wherein the number of the input data generated by processing is less than the number of the electrical current values sensed by the current sensing unit; and obtain at least one of a laundry weight or a laundry quality from an output of an output layer of the pre-trained machine-learning network based on the input data, wherein the input data comprises: current values, among the plurality of electrical current values, that are
Claim 1 of U.S. Application No. 16557477 teaches all limitations of claim 1 of the instant application as detailed above, but does not explicitly teach an acceleration gradient of 1.5 to 2.5 rpm/s.

    PNG
    media_image1.png
    611
    892
    media_image1.png
    Greyscale
Sumer et al. teaches a laundry treatment apparatus (washing machine, Fig 10) with a controller (controller 88, Fig 1) configured to control a motor (motor 80, Fig 1) (see [0045]) such that a washing tub (drum 16, Fig 1) is accelerated (see [0002-0003], [0050]) to a target speed at an acceleration gradient of 1.5 to 2.5 rotations per minute per second (rpm/s) (acceleration gradient is 2.5 rpm/s, see annotated Fig 20) within a range of rotation of the washing tub in which the laundry is separated from an inner surface of the washing tub (tub operated at varying speeds (rpm) (see Fig 5,8)  so as to detach the laundry from the inner surface). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the acceleration gradient values of motor/washing tub of Sumer et al. into the laundry treatment apparatus of claim 1 of the instant application, with the benefit of ensuring proper load distribution and avoiding any physical stresses during high speeds, by moving the unbalanced load to a lowermost point of the tub via acceleration and later deceleration initiated at the right moment for laundry separation, (see Fig 5, 8, [0066], [0067], [0078], Sumer).
Claim 6 of the instant application is obvious over claim 6 of U.S. Application No. 16557477 which discloses that the laundry treatment apparatus wherein, based on the washing tub being rotated by one or more revolutions in a first direction within a range of rotation of the washing tub in which the electrical current value that is input to the pre-trained machine-learning network is sensed by the current sensing unit: the laundry that is located at a lowermost position in the washing tub is raised to a first height by the rotation of the washing tub and is then dropped while being separated from the inner surface of the washing tub.
Claim 7 of the instant application is obvious over claim 7 of U.S. Application No. 16557477 which discloses the laundry treatment apparatus further comprising: a speed sensing unit configured to sense a rotational speed of the motor.
Claim 8 of the instant application is obvious over claim 8 of U.S. Application No. 16557477 which discloses the laundry treatment apparatus wherein the second rotational speed is 60 rotations per minute (rpm) to 80 rpm.
Claim 9 of the instant application is obvious over claim 9 of U.S. Application No. 16557477 which discloses the laundry treatment apparatus, wherein the first rotational speed is 10 rpm to 20 rpm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US-5241845-A) in view of Sumer et al. (US-20170145621-A1) and Petronilho et al. (US-20110202303-A1).
Regarding claim 1, 7 and 17, Ishibashi et al. teaches a laundry treatment apparatus (washing machine, Fig 2) comprising: a washing tub (inner wash tub 7) that is configured to receive laundry (Col 6 Ln 15-16), that is configured to be rotatable (Col 3 Ln 64-65) and that includes a drum (cylindrical portion of inner wash tub 7, Fig. 2); a motor (electric motor 3) configured to rotate the washing tub (Col 3 Ln 62-66); a controller (microcomputer 13, Fig 1, Col 5 Ln 57-58) configured to control the motor (electric motor 3) (Col 6 Ln 39-40); a current sensing unit (current transformer 39) configured to sense an electrical current value (current Im)  of the motor (electric motor 3) (Col 5 Ln 24-26) wherein the controller is configured to obtain at least one of a laundry volume (from signal S29 stored as cloth volume data D1, Col 6 ln 47-55, where laundry weight is a mere calculation from laundry volume) or a laundry quality (ex. signal S28 stored as cloth type data D2, Fig 1, Col 7 ln 39) by an output (wash period data and wash water stream data, transparency values, A1,A2 .. values, see Fig1, Col 6 ln 35-38, Col 7 ln 18-20) of an output layer (output layer K) of a pre-trained (Col 2 Ln 21-24)  machine-learning network (neural network 45) based on an input (D1,D2 ) to an input layer (input layer I, Col 5 Ln 62-65) of the pre-trained machine-learning network (neural network 45, Fig 1), that comprises the electrical current value (current (Im) and power supply voltage (Vac) values that are continuously monitored during energization and deenergization periods (see Fig 8a), their averaged Phase difference Vθa is converted to a digitized signal S29 also stored as cloth volume data D1, Col 5 ln 42-56, Col 6 ln 50-51) sensed by the current sensing unit (39) during an accelerated rotation (motor being energized, col 6, ln 40-45) of the washing tub.  Ishibashi et al. further 
Ishibashi et al. does not explicitly teach that the controller configured to control the motor such that the washing tub is accelerated to a target speed at an acceleration gradient of 1.5 to 2.5 rotations per minute per second (rpm/s) within a range of rotation of the washing tub in which the laundry is separated from an inner surface of the washing tub ; select a part of the pattern of the electrical current values that is sensed during a period in which a rotational speed of the motor is accelerated from a first rotational speed to the target speed, and use the selected part of the pattern of the electrical current values as the input to the pre-trained machine-learning network.

    PNG
    media_image1.png
    611
    892
    media_image1.png
    Greyscale
In the analogous art of laundry treating appliance and methods of operation, Sumer et al. teaches a laundry treatment apparatus (washing machine, Fig 10) with a controller (controller 88, Fig 1) configured to control a motor (motor 80, Fig 1) (see [0045]) such that a washing tub (drum 16, Fig 1) is accelerated (see [0002-0003], [0050]) to a target speed at an acceleration gradient of 1.5 to 2.5 rotations per minute per second (rpm/s) (acceleration gradient is 2.5 rpm/s, see annotated Fig 20) within a range of rotation of the washing tub in which the laundry is separated from an inner surface of the washing tub (tub operated at varying speeds (rpm) (see Fig 5,8)  so as to detach the laundry from the inner surface). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the acceleration gradient values of motor/washing tub of Sumer et al. into the operation of the of motor of Ishibashi et al. with the benefit of ensuring proper load distribution and avoiding any physical stresses during high speeds, by moving the unbalanced load to a lowermost point of the tub via 
The combination of Ishibashi and Sumer does not explicitly teach that the controller is further configured to: select a part of the pattern of the electrical current values that is sensed during a period in which a rotational speed of the motor is accelerated from a first rotational speed to the target speed, and use the selected part of the pattern of the electrical current values as the input to the pre-trained machine-learning network.
In the analogous art of methods for determining loads in clothes washing machines, Petronilho et al. teaches method by a control module [0035] for determining loads in clothes washing machines which comprises several steps one including Step E4 involving acceleration of the mobile assembly and measurement of the engine current, whereby the speed of the engine which turns the mobile assembly is increased up to a pre-determined rotation speed limit (generating electrical current values during acceleration period) (abstract), Step E9 involving calculation of the average of each one of the parameters including measured sum of the engine current and the time taken for the engine to reach the minimum rotation speed value, is obtained [0020][0041].The load is determined by the use of the average engine current values in a pre-trained neural network (Fig. 6) with an input layer which comprises the following parameters measured one of which is sum of the engine current, has at least one hidden layer and one output neuron [0044]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of operation of laundry treatment apparatus of Ishibashi and Sumer with that of Petronilho where engine current values are measured during an acceleration period and later average of engine current values are used as input to a pre-trained neutral network, all in order all in order to achieve the predictable result of determining laundry load through a neural network (abstract step E8-E9, Petronilho)
Regarding claims 2-4, the combination of Ishibashi, Sumer and Petronilho teaches the laundry treatment apparatus. Sumer et al. further teaches during an acceleration sequence (see [0112]) that the acceleration gradient can be (a) 2.0 rpm/s (see annotated Fig 20) (b) a minimum value for accelerating the washing tub as controllable by the controller (annotated Fig. 20 shows several regions (1-8) of acceleration indicating the minimum value of around ~1 rpm/s that the tub can be operable at) and wherein (c) acceleration gradient is maintained at a uniform value until the motor is accelerated to the target speed (for example as seen in regions 1-4 with varying initial and final drum speeds, the acceleration gradient is maintained constant until the target speeds are reached, see annotated Fig 20).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the distinct acceleration gradient values which remain constant with in a period of acceleration of the motor/washing tub of Sumer et al. into the operation of the of motor of Ishibashi, Sumer and Petronilho et al. with the benefit of fine-tuning speed control (see [0112], Sumer) and also for generating the training data for the machine-learning network.
Regarding claim 5, the combination of Ishibashi, Sumer and Petronilho teaches the laundry treatment apparatus. 
As detailed previously, Sumer teaches a methodology to detect if the laundry clings or detaches based on a drum speed relative to the satellization speed [0076-0078] (generate drum speed vs satellization speed data using this) whereas Ishibashi et al. teaches that the programmable controller (microcomputer 13) is capable of (1) monitoring the speed of the inner wash tub 7 (detected by revolution detector 28, Col 4 ln 56-59) (2) determining laundry factors (for example time period for washing step, Col 12 ln 27-41) based on an output (wash period/wash water stream data) of the output layer (K) of the machine-learning network (neural network 45) (see Fig 1, 28).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to use the drum speed vs satellization speed data (of Sumer et al.) as training data to the neural network 45 (Of 
Regarding claim 6, the combination of Ishibashi, Sumer and Petronilho teaches the laundry treatment apparatus. Ishibashi et al. further teaches that the washing tub (inner wash tub 7) is being rotated by one or more revolutions (detected by revolution detector 28, Col 4 ln 56-59) in a first direction (forward or reverse) within the range of rotation of the washing tub (driven by electric motor 3) in which the electrical current value (current Im value of the electric motor 3) that is input to the pre-trained machine- learning network (neural network 45) is sensed by the current sensing unit (current transformer 39) as detailed previously. 
Sumer et al. further teaches motor operation protocols for controlled load distribution (see [0066]) during which the laundry that is located at a lowermost position in the washing tub can be raised to a first height by the rotation of the washing tub and is then dropped while being separated from the inner surface of the washing tub (Fig 5, 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the protocols of Sumer et al. into the operation of the of motor (of Ishibashi, Sumer and Petronilho) with the benefit of ensuring proper load distribution and avoiding any physical stresses in the system (see [0066], Sumer).
Regarding claim 8, the combination of Ishibashi, Sumer and Petronilho teaches the laundry treatment apparatus.
Ishibashi et al. does not explicitly teach that the target speed is 60 rotations per minute (rpm) to 80 rpm.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the low speed rpm ranges specifically including those between 60-80 rpm into the operation of the motor (of Ishibashi, Sumer and Petronilho) with the benefit of wash cycle optimization by determining useful wet load inertia values estimated during a low speed portion of the water extraction phase (see [0093], Sumer).
Claims 9 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US-5241845-A) view of Sumer et al. (US-20170145621-A1) and Petronilho et al. (US-20110202303-A1) and further in view of Ihne et al. (US-20170233924-A1).
Regarding claim 9, the combination of Ishibashi, Sumer and Petronilho teaches the laundry treatment apparatus.
The combination of Ishibashi, Sumer and Petronilho does not explicitly teach that the first rotational speed is 10 rpm to 20 rpm. 
In the analogous art of laundry treating appliances and methods, Ihne et al. teaches a laundry treatment apparatus (Fig 1) that is operated at low rpm of 15 during a washing cycle (see [0030], Fig 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the rpm of Ihne et al. into the method of motor operation of Ishibashi, Sumer and Petronilho so that motor can be rotated at rotational speeds of 10 rpm to 20 rpm which can be designated as first rotational speeds with the benefit of low rpm (low duty cycle) operation to promote soaking and uniform distribution of detergent or other treating chemistries (see [0033], Inhe).
Regarding claim 15, the combination of Ishibashi, Sumer and Petronilho teaches the laundry treatment apparatus as detailed above. Sumer as detailed above teaches (via Fig. 20) detailed protocols (drum speed > satellization speed – laundry clinging occurs) [0076]. This rotational speed above satellization speed can be designated as the target speed, where drum rotates in a direction maintaining that target speed and the laundry detaches only when speed is deliberately adjusted to fall below satellization speed and at an angular location of the unbalanced item (Fig. 8) [0076-0078].
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the acceleration protocols of Sumer et al. into the operation of the of motor (of Ishibashi, Sumer and Petronilho) to reach target drum speeds but also use the constant speed protocols (higher than satellization) to keep the laundry clinging, thereby having better process control ([0076-0078], Sumer).
The combination of Ishibashi, Sumer and Petronilho does not explicitly teach that the first rotational speed is 10 rpm to 20 rpm. 
As detailed above Ihne et al. teaches a laundry treatment apparatus (Fig 1) that is operated at low rpm of 15 during a washing cycle (see [0030], Fig 4, Inhe). 

Allowable Subject Matter
Claims 16 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 16 and 18-19, the closest prior art Ishibashi (also Petronilho) neither teaches nor fairly suggests that wherein the controller is further configured to obtain the pattern of electrical current values to be used to determine the laundry quality after the period in which the pattern of electrical current values to be used to determine laundry weight is obtained, wherein the controller is further configured to use intermediate or last pattern data of electrical current values in the period in which the rotational speed of the motor is accelerated as the input to the machine- learning network to determine the laundry quality; wherein the controller is further configured to use pattern data of electrical current values in a period in which the target  speed is maintained as the input to the machine-learning network to determine the laundry quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711